Smith, C. J.,
delivered tbe opinion of tbe court.
Tbe filing of an appeal bond within two years after tbe rendition of a judgment or a decree appealed from stops tbe running of tbe statute limiting tbe time within which appeals may be taken, although no citation was served. McAlister v. Richardson, 57 So. 547. There is no merit, therefore, in appellee’s contention that tbe appeal in this case is barred; and this being tbe only objection to tbe relief prayed for, the appellants will be granted sixty days within which to perfect tbe record.
Remanded.